Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1.	Claims 1-10 are presently allowed.

2.	The following is an examiner's statement of reasons for allowance: 
	The closet prior arts of record, Buccinna (US 10/476,143) discloses an antenna comprising, among with other features,  a split ring resonator first, second, third fixed portions, first, second, third end portions; first, second, third reinforcing portions, and a feed portion wherein the second reinforcing portion is positioned between the second fixed portion and the third fixed portion; each of lower ends of the first and second reinforcing portions and the feed portion is positioned between the upper surface portion and the imaginary plane in the up-down direction; However, Buccinna fails to specifically teach the first reinforcing portion and the second reinforcing portion are configured such that, in the state in which the antenna is mounted on the circuit board, each of the first reinforcing portion and the second reinforcing portion is not fixed on the circuit board in the manner as defined in claim 1.
	Claims 2-10 are allowed because they depend on one of the allowed claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
						
						Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached at 9am-5pm on Monday & Thursday & Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

April 23, 2022						

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845